Exhibit 10.1

 

FIRST AMENDMENT
TO
2004 EQUITY INCENTIVE PLAN
OF
ACTIVIDENTITY CORP.

 


A.                                   THE 2004 EQUITY INCENTIVE PLAN OF
ACTIVIDENTITY CORP. (THE “PLAN”) AS APPROVED BY THE COMPANY’S STOCKHOLDERS ON
AUGUST 9, 2004, IS HEREBY FURTHER AMENDED BY DELETING SECTION 11.2 IN ITS
ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING:


 

“11.2                    Director Fee Option Grants

 

(a)                                 Option Grants.  The Board shall have the
sole and exclusive authority to determine the calendar year or years for which
the Director fee option grant program (the ‘Director Fee Option Program’) is to
be in effect.  For each such calendar year the program is in effect, each
Non-Employee Director may elect to apply all or any portion of the retainer,
meeting or other fees otherwise payable in cash, for his or her service on the
Board for that year, to the acquisition of special Option grants under this
Director Fee Option Program.  Such election must be filed with the Company’s
Chief Financial Officer prior to the first day of the calendar year for which
the cash fees which are the subject of that election are otherwise earned.  Each
Non-Employee Director who files such a timely election shall automatically be
granted an Option under this Director Fee Option Program each quarter on the
last trading day in such quarter in which the cash fees which are the subject of
that election have been earned, provided such Non-Employee Director remains on
the Board on such date.

 

(b)                                Option Terms.  Each Option shall be a
Nonstatutory Option governed by the terms and conditions specified below.

 

(i)                                    Exercise Price.

 

A.                                   The Purchase Price shall be the Fair Market
Value per Share on the Option grant date.

 

B.                                     The Purchase Price shall become
immediately due upon exercise of the Option and shall be payable in one or more
of the alternative forms authorized pursuant to Section 6.4 of this Plan. 
Except to the extent the sale or remittance procedure specified thereunder is

 

--------------------------------------------------------------------------------


 

utilized, payment of the Purchase Price must be made on the date that the Option
is exercised.

 

(ii)                                 Number of Options Shares.  The number of
Shares subject to the Option shall be determined pursuant to the following
formula (rounded down to the nearest whole number):

 

X = (A ÷ B) x 3, where

 

X is the number of Option Shares,

 

A is the portion of the cash fees subject to the Non-Employee Director’s
election, and

 

B is the Fair Market Value of a Share on the option grant date.

 

(iii)                              Exercise and Term of Options.  The Option
shall be immediately exercisable.

 

(iv)                             Termination of Board Service.  Should the
Awardee cease Board service for any reason (other than death or permanent
disability) while holding one or more Options under this Director Fee Option
Program, then each such Option shall remain exercisable, for any or all of the
Shares for which the Option is exercisable at the time of such cessation of
Board service, until the earlier of (x) the expiration of the ten (10)-year
Option term or (y) the expiration of the three (3)-year period measured from the
date of such cessation of Board service.

 

(v)                                Death or Permanent Disability.  Should the
Awardee’s service as a Board member cease by reason of death or permanent
disability, then each Option held by such Awardee under this Director Fee Option
Program may be exercised until the earlier of (x) the expiration of the ten
(10)-year Option term or (y) the expiration of the three (3)-year period
measured from the date of such cessation of Board service.

 

Should the Awardee die after cessation of his or her Board service but while
holding one or more Options under this Director Fee Option Program, then each
such Option may be exercised, for any or all of the shares for which the Option
is exercisable at the time of the Awardee’s cessation of Board service (less any
Shares subsequently purchased by the Awardee prior to death), by the personal
representative of the Awardee’s estate or by the person or persons to whom the
Option is transferred pursuant to the Awardee’s will or in accordance with the
laws of descent and distribution or by the designated beneficiary or
beneficiaries of

 

2

--------------------------------------------------------------------------------


 

such Option.  Such right of exercise shall lapse, and the Option shall
terminate, upon the earlier of (xx) the expiration of the ten (10)-year Option
term or (yy) the expiration of the three (3)-year period measured from the date
of such cessation of Board service.”

 


B.                                     EXCEPT AS AMENDED HEREIN, THE PLAN IS
CONFIRMED IN ALL OTHER RESPECTS.

 

3

--------------------------------------------------------------------------------